Citation Nr: 0920343	
Decision Date: 06/01/09    Archive Date: 06/09/09

DOCKET NO.  08-32 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel




INTRODUCTION

The Veteran had active service from August 1949 to November 
1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2007 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) 
above, which denied service connection for hearing loss and 
tinnitus.  

As noted below, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

For reasons discussed below, the appeal is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant when further action is required.


REMAND

The Veteran is seeking entitlement to service connection for 
bilateral hearing loss and tinnitus.  He has argued that his 
current hearing loss and tinnitus disabilities are due to a 
concussion injury he incurred during service or, in the 
alternative, the significant noise exposure to which he was 
exposed during service.  

Since the inception of this claim, the Veteran has reported 
that he suffered a concussion during service.  He contends 
that, during the winter of 1951, he was transferred from a 
U.S. Navy Destroyer (the name of which he cannot recall) to 
the USS Valley Forge CV-45 (an aircraft carrier) via high-
line, a cable stretched between the decks of the two ships.  
The Veteran reported that the weather was bad, which caused 
the ships to heave in the waves of the sea, and as he was 
approaching the opening in the side of the USS Valley Forge, 
he struck the side of the carrier.  The Veteran reported that 
members of the crew saved him and, afterward, he suffered 
some bleeding from the nose and underwent observation and 
treatment at the hospital aboard the carrier.  See November 
2006 statement.  He has provided a generally consistent 
report of the in-service injury, except in an October 2008 
statement when he reported suffering an injury during the 
Inchon invasion of South Korea in September 1950.  

The Veteran has stated that he suffered a concussion at the 
time of the in-service injury; however, the service treatment 
records (STRs) do not reflect any complaints, treatment, or 
findings related to a concussion at any time during service.  
In this regard, the Board notes that the Veteran's STRs are 
associated with the claims file, but none of them documents 
treatment received following an injury incurred in the winter 
of 1951 or September 1950.  In fact, the STRs contain only 
the Veteran's enlistment and separation examination.  
Therefore, the Board finds that an additional search must be 
conducted for medical records from the USS Valley Forge, 
given the Veteran's report of receiving treatment at the 
hospital aboard the ship after the reported injury.  

As to noise exposure, the Veteran has reported being exposed 
to 5-inch naval guns aboard ship, and large and small 
firearms during combat in Korea.  As to combat, the Veteran 
has reported being involved in five major battles in Korea.  
While his DD Form 214 reflects that he was awarded the Korean 
Service Medal with five stars, his military occupational 
specialty (MOS) is listed as clerk typist.  In this regard, 
however, the July 2007 VA examination report reflects that 
the Veteran served as a rifleman during his service.  The 
Board has no reason to doubt, on the evidentiary record as 
now constituted, the Veteran's report of noise exposure 
and/or combat during service.  Therefore, the Board finds 
that the Veteran's service personnel records must be obtained 
and associated with the claims file, to provide a better 
picture as to his duties and the ships to which he was 
assigned during service.  

Finally, the Veteran has made numerous references to 
treatment he received for hearing loss and tinnitus since 
separation from service.  He has specifically reported 
receiving treatment by a physician at the Naval Hospital at 
Port Heuneme, CA, in 1970, and two physicians, Drs. R.S. and 
D.T.K., at the Mather Clinic, Ear, Nose, and Throat Unit, in 
October and December 2008, respectively.  On remand, the RO 
will be requested to contact the Veteran and request he 
provide the names and addresses for all health care providers 
from whom he has received treatment for hearing loss and 
tinnitus since service, including those listed above.  

The Veteran has also reported that he attempted to obtain 
employment with the United Parcel Service and Federal 
Government after he was separated from service but was denied 
employment due to a "physical impairment" and "severe 
hearing deficiency," respectively.  On remand, the RO will 
be requested to obtain any relevant, obtainable records from 
these potential employers.  

In view of the foregoing, to ensure that VA has met its duty 
to assist the claimant in developing the facts pertinent to 
the claim, the case is REMANDED for the following 
development:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.	Obtain the Veteran's service personnel 
records and associate them with the claims 
file.  Any unsuccessful attempts to obtain 
these records should be documented in the 
claims folder, to include the preparation of 
a memorandum of unavailability.

2.	Request the Veteran's records of treatment 
from the USS Valley Forge, CV-45, dated in 
approximately September 1950 and the winter 
of 1951.  Any unsuccessful attempts to obtain 
these records should be documented in the 
claims folder, to include the preparation of 
a memorandum of unavailability.

3.	Contact the Veteran and request that he 
provide the complete names and addresses of 
all health care providers from whom he has 
received treatment for hearing loss and/or 
tinnitus since separation from active service 
until the present.  


a.	The Veteran has reported receiving 
treatment at/from the Naval Hospital at 
Port Hueneme, CA, in 1970; and Drs. R.S. 
and D.T.K., at the Mather Clinic, Ear, 
Nose, and Throat Unit, in October and 
December 2008, respectively.  Therefore, 
more detailed information regarding 
these health care providers should be 
obtained from the Veteran.  

b.	The Veteran has also reported being 
denied post-service employment by the 
United Parcel Service and Federal 
Government due to a physical impairment.  
Therefore, more detailed information 
regarding these employers should be 
obtained from the Veteran.  

4.	After obtaining any necessary releases from 
the Veteran, request copies of all records 
identified by the Veteran relating to any 
treatment he received for hearing loss and 
tinnitus since his active duty.  Any 
unsuccessful attempts to obtain these records 
should be documented in the claims folder.  

5.	If, and only if, the development requested 
above produces any evidence which suggests 
that the Veteran's current hearing loss 
and/or tinnitus is related to his service, 
the examiner who conducted the July 2007 VA 
examination should be requested to review the 
claims file and state whether a change to his 
previous opinion is warranted.  If the 
examiner finds a change is warranted (i.e., 
as to whether it is at least as likely as not 
or is unlikely that the Veteran's current 
hearing loss and/or tinnitus is related to 
service), a complete rationale must be 
provided.  If the June 2007 VA examiner is no 
longer available, a physician knowledgeable 
in evaluating hearing impairment should be 
requested to provide the requested opinion.  

6.	Thereafter, the issues on appeal should be 
readjudicated.  If the benefits sought on 
appeal are not granted to the Veteran's 
satisfaction, the Veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The Veteran need take no action unless otherwise 
informed.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).

